Exhibit 99.1 For Immediate Release Contact: Robert J. Habig650.525.3300 ir@avistar.com AVISTAR COMMUNICATIONS ANNOUNCES RECEIPT OF NOTICE FROM NASDAQ SAN MATEO, CA – December 26, 2008 – Avistar Communications Corporation (NASDAQ: AVSR), a leader in unified visual communications solutions, today announced that, on December 24, 2008, it received a notice from The Nasdaq Stock Market indicating that Avistar has not regained compliance with Nasdaq Marketplace Rule 4310(c)(3)(B) and, as a result, Avistar’s securities are subject to de-listing from The Nasdaq Capital Market unless Avistar appeals the Nasdaq Staff’s determination to a Nasdaq Listing Qualifications Panel. The suspension of several Marketplace rules due to extraordinary market conditions, originally announced by Nasdaq on October 16, 2008 and extended on December 19, 2008, until April 20, 2009, does not encompass Rule 4310(c)(3). As previously reported, on November 21, 2008, Avistar received a notice from The Nasdaq Stock Market that Avistar does not comply with Marketplace Rule 4310(c)(3), which requires listed companies to have a minimum of $2,500,000 in stockholders’ equity or $35 million in market value of listed securities or $500,000 of net income from continuing operations for the most recently completed fiscal year or two of the three most recently completed fiscal years. Avistar was granted a 30 calendar day period in which to regain compliance with Marketplace Rule 4310(c)(3) but Avistar was unable to regain compliance during that period.
